DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 04/20/2021 response includes: (a) claims 1, 5, 11-13 and 15 are currently amended; (b) claims 3-4 and 7-10 are previously presented; (c) claims 2, 6 and 14 are canceled; and (d) the grounds for rejection set forth in the 01/22/2021 office action are traversed.  Claims 1, 3-5, 7-13 and 15 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 04/20/2021 with respect to the 01/22/2021 rejection of claims 1, 3-5, 7-13 and 15 as newly amended has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, new grounds of rejection for claims 1, 3-5, 7-9, 11-13 and 15 is made in view of previously-cited U.S. Patent Pub. No. 2017/0220842 A1 to Thompson et al. (“Thompson”) in view of newly-cited U.S. Patent Pub. No. 2016/0171281 A1 to Park et al. (“Park”).  As set forth below, Park teaches the independent claim 1’s following limitation (and independent claim 11’s similar limitation): “wherein the at least one processor is configured to determine that the designated condition is satisfied when a value representing a pressure of the external object for the at least some area is greater than a first threshold value and less than a second threshold value which is different from the first threshold value”.  Also, claim 10 is Thompson modified by Park and previously-cited U.S. Patent Pub. No. 2012/0086549 A1 to Barnes, JR.  Thus, all of applicant’s outstanding claims remain rejected.
Drawing Objections
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 1’s following limitations: “wherein the at least one processor is configured to: receive an input by an external object about the at least some area using the at least one sensor or the biometric sensor; and acquire biometric information of the external object using the biometric sensor when the input by the external object satisfies a designated condition, wherein the at least one processor is configured to determine that the designated condition is satisfied when a value representing a pressure of the external object for the at least some area is greater than a first threshold value and less than a second threshold value which is different from the first threshold value”.
(ii)	Claim 3’s following limitations: “wherein the at least one processor is configured to transmit a signal for acquiring the biometric information of the external object to the biometric sensor, when the input by the external object satisfies the designated condition”.
(iii)	Claim 4’s following limitations: “wherein the at least one processor is configured to transmit a signal for activating pixels corresponding to the at least some area among pixels of the display to the display driving circuit, when the input by the external object satisfies the designated condition”.

(v)	Claim 7’s following limitations: “wherein the biometric sensor is configured to transmit a signal for activating pixels corresponding to the at least some area among pixels of the display to the display driving circuit, based at least in part of the signal for acquiring the biometric information of the external object”.
(vi)	Claim 8’s following limitations: “wherein the biometric sensor is configured to transmit a signal for activating the at least one processor to the at least one processor, based at least in part on the input by the external object”.
(vii)	Claim 9’s following limitations: “wherein the at least one sensor is configured to transmit a signal for activating the biometric sensor, based at least in part on the input of the external object”.
(viii)	Claim 10’s following limitations: “a first processor for authenticating the biometric information and a second processor for image-processing the biometric information, and wherein the first processor is configured to transmit a signal for activating the second processor to the second processor when the input by the external object satisfies a designated condition”.
(ix)	Claim 11’s following limitations: “the instructions being configured to cause at least one processor to perform at least one operation when executed by the at least one processor, the at least one operation comprises: receiving an input by an external object for at least some area of a display using at least one sensor disposed adjacent to the display or a biometric sensor disposed in the at least some area of the display; and 
(x)	Claim 12’s following limitations: “wherein the acquiring of the biometric information of the external object using the biometric sensor comprises transmitting a signal for activating pixels corresponding to the at least some area among pixels of the display to a display driver circuit for driving the display, when the input by the external object satisfies a designated condition”.
(xi)	Claim 13’s following limitations: “wherein the biometric sensor acquires the biometric information of the external object, based at least in part of reception of a signal associated with an operation state of the display”.
(xii)	Claim 15’s following limitations: “wherein the acquiring biometric information of the external object using the biometric sensor comprises transmitting a signal for acquiring a biometric information of the external object to the biometric sensor, when the input by the external object satisfies the designated condition, and wherein the biometric sensor transmits a signal for activating pixels corresponding to the at least some area among pixels of the display to a display driving circuit for driving the display, based at least in part of the signal for acquiring the biometric information of the external object”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
5.	The drawings are objected to because of the following:
(i)	Figure 7, reference number 753 needs to be changed from “PRESSUR” to “PRESSURE” to be grammatically correct.
(ii) 	Figure 8, reference number 803 needs to be changed from “INDENTIFY” to “IDENTIFY” to be grammatically correct.
(iii) 	Figure 8, reference number 805 needs to be changed from “TUNRING” to “TURNING” to be grammatically correct.
(iv) 	Figure 8, reference number 805 needs to be changed from “PIXE” to “PIXEL” to be grammatically correct.
(v) 	Figure 9, reference number 903 needs to be changed from “INDENTIFY” to 
(vi) 	Figure 8, reference number 907 needs to be changed from “TUNRING” to “TURNING” to be grammatically correct.
(vii) 	Figure 8, reference number 907 needs to be changed from “ACQUISITIO” to “ACQUISITION” to be grammatically correct.
(viii) 	Figure 12 at multiple instances (near 1215, 1221, 1223, 1227) “TRASNMIT” needs to be changed to “TRANSMIT” to be grammatically correct.
(vix) 	Figure 13 at multiple instances (near 1311, 1315, 1319) “TRASNMIT” needs to be changed to “TRANSMIT” to be grammatically correct.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification Objections
6.	The abstract needs to be amended to: (i) remove the phrase “according to various embodiments” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove the phrase “[a]n electronic device” (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Rejections – 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-5, 7-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0220842 A1 to Thompson et al. (“Thompson”) in view of U.S. Patent Pub. No. 2016/0171281 A1 to Park et al. (“Park”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Thompson discloses an electronic device(400)(FIG. 4; ¶0058) comprising:
	a display (FIG. 4; ¶0059);
	at least one sensor(402)(FIG. 4; ¶¶0037, 0059, 0072) disposed adjacent to the display (FIG. 4; ¶0059);
	a biometric sensor(404)(FIG. 4; ¶¶0059, 0068, 0072) disposed in at least some area of the display (FIG. 4: 404; ¶¶0059, 0068, especially – “The fingerprint sensor may extend over an entire region of a touch sensing area (e.g., display) or only a discrete portion thereof”); and
	at least one processor(700)(FIG. 7A; ¶¶0065-0071),
	wherein the at least one processor(700)(FIG. 7A; ¶¶0065-0071) is configured (FIG. 7A: 700; ¶¶0065-0071) to:
	receive an input by an external object(finger) about the at least some area using the at least one sensor(402)(FIG. 4; ¶¶0037, 0059, 0069) or the biometric sensor(404)(FIG. 4; ¶¶0059, 0068); and
	acquire biometric information of the external object(finger) using the biometric sensor(404)(FIG. 4; ¶¶0059, 0068, 0071) when the input by the external object satisfies a designated condition (FIG. 4: 404; ¶¶0059, 0068, 0070, especially – “the touch controller 706 send a signal to wake up the fingerprint controller 708 and initiate fingerprint capture in response to a valid touch”, 0071 – finger’s presence within detection area of touch sensor and/or the fingerprint sensor is an input),
	wherein the at least one processor(700)(FIG. 7A; ¶¶0065-0071) is configured to determine that the designated condition is satisfied (FIG. 4: 404; ¶¶0070, especially – “the touch controller 706 send a signal to wake up the fingerprint controller 708 and initiate fingerprint capture in response to a valid touch”, 0071 – finger’s presence within detection area of touch sensor and/or the fingerprint sensor is an input).
	Thompson does not expressly disclose wherein the at least one processor is configured to determine that the designated condition is satisfied when a value representing a pressure of the external object for the at least some area is greater than a first threshold value and less than a second threshold value which is different from the first threshold value.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Park discloses wherein the at least one processor(180)(FIG. 1A; ¶¶0055, 0076) is configured to determine that the designated condition is satisfied when a value representing a pressure of the external object for the at least some area is greater than a first threshold value and less than a second threshold value which is different from the first threshold value (¶¶0075, 0125, especially – “The touch sensor may also be configured to sense not only a touched position and a touched area, but also touch pressure and/or touch capacitance of a touch object”, 0126, 0157-0161, 0164, 0167-0169 – if touch pressure, which is detected directly via a resistive touch screen or via a capacitive touch screen, is within a range then a fingerprint recognition sensor is woken up by at least one processor {FIG. 1A: 180}.  However if the pressure is above or below the range then processor {FIG. 1A: 180} outputs a visual instruction to the user to make a new touch input.  Such a range inherently includes a lowest level threshold that must be exceeded by a touch input made by a user’s finger 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Thompson with Park to provide an electronic device that does not activate a fingerprint sensor when there is a high probability that an attempt to obtain a fingerprint would fail (see e.g., ¶0160) and thus reducing calculations (¶0161) and conserving power. 

	As to claim 3, Thompson and Park teach wherein the at least one processor(Thompson: FIG. 7A: 700; ¶¶0065-0071; Park: FIG. 1A: 180; ¶¶0055, 0076) is configured to transmit a signal for acquiring the biometric information of the external object(finger) to the biometric sensor(Thompson: FIG. 4: 404; ¶¶0059, 0068, 0072; Park: FIG. 1A: 180; ¶¶0075, 0125-0126, 0164, 0169), when the input by the external object(finger) satisfies the designated condition (Thompson: FIG. 8; ¶¶0065, 0067, 0070, especially – “the touch controller 706 sends a signal to wake up the fingerprint controller 708 and initiate fingerprint capture in response to a valid touch”, 0077, especially – “After the touch is validated, fingerprint capture is initiated with the fingerprint controller”; Park: ¶¶0157-0161, 0169).
The motivation to combine Park is set forth above for claim 1.

As to claim 4, Thompson and Park teach further comprising a display driving circuit(Thompson: FIG. 7A: 704; ¶¶0067, 0071) configured to drive the display (Thompson: FIG. 4; ¶¶0059, 0067, 0071), wherein the at least one processor(Thompson: FIG. 7A: 700; ¶¶0065-0071) is configured to transmit a signal for activating pixels corresponding to the at least some area among pixels of the display to the display driving circuit(Thompson: FIG. 7A: 704; ¶¶0067, 0071), when the input by the external object satisfies the designated condition (Thompson: FIGs. 4, 8: 404; ¶¶0059, 0065, 0067-0068, 0071, 0077; Park: ¶¶0157-0161, 0169).
The motivation to combine Park is set forth above for claim 1.

As to claim 5, Thompson and Park teach wherein the biometric sensor(Thompson: FIG. 4: 404; ¶¶0059, 0068, 0072; Park: ¶0114) is configured to acquire the biometric information of the external object(finger), based at least in part on reception of a signal associated with an operation state of the display (Thompson: FIGs. 4, 8; ¶¶0059, 0065, 0070-0071, 0077 - signal from touch controller to fingerprint controller and/or signal from fingerprint controller to display controller).
The motivation to combine Park is set forth above for claim 1.

As to claim 7, Thompson and Park teach further comprising a display driving circuit(Thompson: FIG. 7A: 704; ¶¶0067, 0071) configured to drive the display (Thompson: FIG. 4; ¶¶0059, 0067, 0071), wherein the biometric sensor(Thompson: FIG. 4: 404; ¶¶0059, 0068, 0072) is configured to transmit a signal for activating pixels corresponding to the at least some area among pixels of the display to the display driving circuit(Thompson: FIG. 7A: 704; ¶¶0067, 0071), based at least in part of the signal for acquiring the biometric information of the external object(finger)(Thompson: FIG. 8; ¶¶0065, 0067, 0070-0071, 0077; Park: FIG. 1A: 180; .
The motivation to combine Park is set forth above for claim 1.

	As to claim 8, Thompson and Park teach wherein the biometric sensor (Thompson: FIG. 4: 404; ¶¶0059, 0068, 0072) is configured to transmit a signal for activating the at least one processor(Thompson: FIG. 7A: 700; ¶¶0065-0071) to the at least one processor(Thompson: FIG. 7A: 700; ¶¶0065-0071), based at least in part on the input by the external object(finger)(Thompson: FIG. 4: 404; ¶¶0059, 0067-0068, 0070-0071 – finger’s presence within detection area of touch sensor and/or the fingerprint sensor is an input).

	As to claim 9, Thompson and Park teach wherein the at least one sensor(Thompson: FIGs. 4, 8: 402; ¶¶0059, 0070, 0072; Park: FIGs. 1A, 3A: 151b, 180; ¶¶0139, 0165, 0168) is configured to transmit a signal for activating the biometric sensor to the biometric sensor1(Thompson: FIG. 4: 404; ¶¶0059, 0068, especially – “The fingerprint controller 708 may be integrated with the fingerprint sensor”, 0072; Park: FIG. 1A: 180; ¶¶0160, 0164, especially – “The fingerprint recognition sensor 151c may be activated based on reception of a wake-up signal from the touch sensor 151b”; 0168, especially – “the touch sensor 151b can transmit, to the fingerprint recognition sensor 151c, a wake-up signal for converting a deactivated state into an activated state”; 0169), based at least in part on the input of the external object(finger)(Thompson: FIG. 8; ¶¶0065, 0070, 0077; Park: ¶¶0157-0161, 0166-0169).
Park is set forth above for claim 1.

As to claim 11, Thompson discloses a non-transitory storage medium storing instructions, the instructions being configured to cause at least one processor(700)(FIG. 7A; ¶¶0065-0071) to perform at least one operation when executed by the at least one processor(700)(FIG. 7A; ¶¶0065-0071), the at least one operation (¶¶0065-0071) comprises:
	receiving an input by an external object(finger) for at least some area of a display using at least one sensor(402)(FIG. 4; ¶¶0059, 0072) disposed adjacent to the display (FIG. 4; ¶0059) or a biometric sensor(404)(FIG. 4; ¶¶0059, 0068, 0072) disposed in the at least some area of the display (FIG. 4: 404; ¶¶0059, 0068, especially – “The fingerprint sensor may extend over an entire region of a touch sensing area (e.g., display) or only a discrete portion thereof”); and
	acquiring biometric information of the external object(finger) using the biometric sensor(404)(FIG. 4; ¶¶0059, 0068, 0071) when the input by the external object satisfies a designated condition (FIG. 4: 404; ¶¶0059, 0068, 0070, especially – “the touch controller 706 send a signal to wake up the fingerprint controller 708 and initiate fingerprint capture in response to a valid touch”, 0071, 0077, especially – “After finger presence is detected, the touch controller (or fingerprint controller) scans the touch sensor interface (and/or fingerprint sensing area) for more detailed information to validate the touch for fingerprint sensing.  After the touch is validated, fingerprint capture is initiated with the fingerprint controller” – finger’s presence within detection area of touch sensor and/or the fingerprint sensor is an input satisfying a condition).
	Thompson does not expressly disclose wherein the at least one processor determines that the designated condition is satisfied when a value representing a pressure of the external object for the at least some area is greater than a first threshold value and less than a second threshold which is different from the first threshold value.
Park discloses wherein the at least one processor(180)(FIG. 1A; ¶¶0055, 0076) determines that the designated condition is satisfied when a value representing a pressure of the external object for the at least some area is greater than a first threshold value and less than a second threshold value which is different from the first threshold value (¶¶0075, 0125, especially – “The touch sensor may also be configured to sense not only a touched position and a touched area, but also touch pressure and/or touch capacitance of a touch object”, 0126, 0157-0161, 0164, 0167-0169 – if touch pressure, which is detected directly via a resistive touch screen or via a capacitive touch screen, is within a range then a fingerprint recognition sensor is woken up by at least one processor {FIG. 1A: 180}.  However if the pressure is above or below the range then processor {FIG. 1A: 180} outputs a visual instruction to the user to make a new touch input.  Such a range inherently includes a lowest level threshold that must be exceeded by a touch input made by a user’s finger to be within the range and a top level threshold that cannot be exceeded to be within the range.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Thompson with Park to provide an operation that does not activate a fingerprint sensor when there is a high probability that an attempt to obtain a fingerprint would fail (see e.g., ¶0160) and thus reducing 

As to claim 12, Thompson and Park teach wherein the acquiring of the biometric information of the external object(finger) using the biometric sensor(Thompson: FIG. 4: 404; ¶¶0059, 0068, 0071) comprises transmitting a signal for activating pixels corresponding to the at least some area among pixels of the display to a display driving circuit(Thompson: FIG. 7A: 704; ¶¶0067, 0071) for driving the display (Thompson: FIG. 7A: 704; ¶¶0059, 0067, 0071), when the input by the external object(finger) satisfies a designated condition (Thompson: FIGs. 4, 8: 404; ¶¶0059, 0065, 0067-0068, 0070-0071, 0077; Park: ¶¶0157-0161, 0169).
The motivation to combine Park is set forth above for claim 11.

As to claim 13, Thompson discloses wherein the biometric sensor(404)(FIG. 4; ¶¶0059, 0068, 0072) acquires the biometric information of the external object(finger), based at least in part of a reception of a signal(signal from touch controller to fingerprint controller and/or signal from fingerprint controller to display controller) associated with an operation state of the display (FIGs. 4, 8; ¶¶0059, 0065, especially – “The architecture of FIG. 7A may be used, for example, to implement the wake up method described in connection with FIG. 8”, 0070, especially – “the touch controller 706 sends a signal to wake up the fingerprint controller 708 and initiate fingerprint capture in response to a valid touch”, 0071, especially – “When ready to image a fingerprint, the fingerprint controller 708 can send a signal directly to the display controller 704 to provide illumination of a corresponding area on the display for optical .

As to claim 15, Thompson and Park teach wherein the acquiring biometric information of the external object(finger) using the biometric sensor (Thompson: FIG. 4: 404; ¶¶0059, 0068, 0071; Park: ¶0169) comprises transmitting a signal for acquiring the biometric information of the external object(finger) to the biometric sensor (Thompson: FIGs. 4, 8: 404; ¶¶0059, 0065, 0068, 0070-0072, 0077 - signal from touch controller to fingerprint controller; Park: FIG. 1A: 180; ¶¶0075, 0125-0126, 0164, 0169), when the input by the input by the external object(finger) satisfies the designated condition (Thompson: FIG. 8; ¶¶0065, 0067, 0070, especially – “the touch controller 706 sends a signal to wake up the fingerprint controller 708 and initiate fingerprint capture in response to a valid touch”, 0071, especially – “the touch control 706 can wake up the fingerprint controller 708 upon detection of a finger”’ 0077, especially – “After the touch is validated, fingerprint capture is initiated with the fingerprint controller”; Park: ¶¶0157-0161, 0169), and
wherein the biometric sensor(404)(FIG. 4; ¶¶0059, 0068, 0072) transmits a signal for activating pixels corresponding to the at least some area among pixels of the display to a display driving circuit for driving the display (FIG. 4: 404; ¶¶0059, 0067, especially – “[a]n example of a display controller 704 is a Display Driver Integrated Circuit (DDIC).  The display controller 704 connects to and drives the display of the electronic device”; 0068, especially – “The fingerprint sensor may extend over an entire region of a touch sensing area (e.g., display) or only a discrete portion thereof”; , based at least in part of the signal for acquiring the biometric information of the external object (Thompson: FIGs. 4, 8: 404; ¶¶0059, 0065, 0068, 0070-0072, 0077 - signal from touch controller to fingerprint controller; Park: FIG. 1A: 180; ¶¶0075, 0125-0126, 0164, 0169).
The motivation to combine Park is set forth above for claim 11.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0220842 A1 to Thompson et al. (“Thompson”) in view of U.S. Patent Pub. No. 2016/0171281 A1 to Park et al. (“Park”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2012/0086549 A1 to Barnes, JR..

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 10, Thompson and Park teach wherein the at least one processor(Thompson: FIG. 7A: 700; ¶¶0065-0071) includes a first processor(Thompson: FIG. 7A: 708; ¶0068) for authenticating the biometric information (Thompson: ¶0068) and a second processor(Thompson: FIG. 7A: 702; , and wherein the first processor(Thompson: FIG. 7A: 708; ¶0068) is configured to transmit a signal(Thompson: FIG. 7A: 714; ¶0066) for activating the second processor(Thompson: FIG. 7A: 702; ¶¶0065, 0066, 0068, especially – “fingerprint image…if the fingerprint controller 708 is equipped with fingerprint matching capabilities, the fingerprint controller 708 may perform matching (e.g., comparison of the captured fingerprint against enrollment template) itself and, if necessary, wake the host 702 after a successful fingerprint authentication”) to the second processor(Thompson: FIG. 7A: 702; ¶¶0065, 0066, 0068, especially – “if the fingerprint controller 708 is equipped with fingerprint matching capabilities, the fingerprint controller 708 may perform matching (e.g., comparison of the captured fingerprint against enrollment template) itself and, if necessary, wake the host 702 after a successful fingerprint authentication”) when the input by the external object(finger)(Thompson: FIG. 4: 404; ¶¶0059, 0068, especially – “The fingerprint sensor may extend over an entire region of a touch sensing area (e.g., display) or only a discrete portion thereof”, 0070, especially – “the touch controller 706 send a signal to wake up the fingerprint controller 708 and initiate fingerprint capture in response to a valid touch” - finger’s presence within detection area of touch sensor and/or the fingerprint sensor is an input) satisfies a designated condition(fingerprint matches stored data)(Thompson: ¶0068, especially – “if the fingerprint controller 708 is equipped with fingerprint matching capabilities, the fingerprint controller 708 may perform matching (e.g., comparison of the captured fingerprint against enrollment template) itself and, if necessary, wake the host 702 after a successful fingerprint authentication”).
Thompson and Park do not expressly disclose and a second processor for image-processing the biometric information.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Barnes, JR. discloses a processor(150: 155, 160)(Fig. 1; ¶0031) for image-processing the biometric information (Fig. 1: 150, 155, 160; ¶¶0031, 0090, 0097, 0100, especially – “receiving a finger print input at the image module”, 0103, 0105-0107 – central processing unit {FIG. 1: 150} includes a processor {Fig. 1: 155} and memory {Fig. 1: 160} that stores an operating system and software modules {Fig. 1: 105, 110, 115, 120, 125, 130, 135, 140} used to carry out functions for processing data (e.g., fingerprint images): (i) storing fingerprint data (¶0097); (ii) displaying fingerprint image to allow for the comparison of the displayed image to another stored image of fingerprint data (¶0105); (iii) embedding into a sent image information sufficient to identify the creator of the image and the identity of the device that created the image (¶¶0106-0107), (iv) encrypting data that is transmitted to another device (¶0090); (v) transmitting to a remote computer either a stored or live fingerprint image along with data as to the time and/or location of recording of the fingerprint image (¶0103, especially – 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Thompson and Park with Barnes, JR. to provide an electronic device that allows a user to share her/his fingerprint with another person for the purpose of confirming the user’s identify (see e.g., ¶¶0103, 0105-0107).
Thompson, Park and Barnes, JR. teach and a second processor for image-processing the biometric information (Thompson: FIG. 7A: 702; ¶¶0065, 0066, 0068; Barnes, JR.: Fig. 1: 150, 155, 160; ¶¶0031, 0090, 0097, 0100, 0103, 0105-0107).
Conclusion
10.	THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: examiner is now interpreting biometric sensor differently than in claim 1, i.e., as an integrated structure that includes a controller {FIG. 8: 708} and a sensing component {FIG. 4: 404}.